IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00156-CR

JAMES EARL ROLLING, JR.,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                         From the 12th District Court
                            Walker County, Texas
                 Trial Court Nos. 24928, 24930, 25110, 25112


                          MEMORANDUM OPINION


      A writing from James Earl Rolling, Jr. was received by the Court on April 18,

2011. We had some difficulty determining what the writing was and its purpose for

anything we would have jurisdiction to review.

      By letter dated May 9, 2011, the Clerk of this Court notified Rolling that, to the

extent that the writing was a notice of appeal of an interlocutory order modifying bail,

we did not have jurisdiction. See Benford v. State, 994 S.W.2d 404, 409 (Tex. App.—Waco

1999, no pet.). See also Sanchez v. State, No. 04-10-00891-CR, 2011 Tex. App. LEXIS 1896,

*4-6 (Tex. App.—San Antonio Mar. 16, 2011, no pet.) (designated for publication). The
Clerk further notified Rolling that to the extent the writing was a pretrial petition for a

writ of habeas corpus, we did not have jurisdiction. See TEX. CODE CRIM. PROC. ANN.

art. 11.05 (West 2005); Ex parte Price, 228 S.W.3d 885, 886 (Tex. App.—Waco 2007, orig.

proceeding). The Clerk then notified Rolling that the writing did not appear to be a

notice of appeal of the denial of a petition for writ of habeas corpus.

        By that same letter, Rolling was informed that we requested additional

information so that we could determine if we had jurisdiction of the proceeding. He

was also warned that unless any party filed a response within 35 days of the request for

additional information which explains what the issue to be reviewed is and how we

had jurisdiction to review or decide the issue, the proceeding would be dismissed.

        We have been informed by Rolling’s counsel that since the time Rolling filed his

notice of appeal, counsel filed a petition for writ of habeas corpus, received an adverse

ruling on the petition, and filed a notice of appeal of that adverse ruling. This letter

confirms for us that Rolling’s writing was an attempt to appeal an interlocutory order

denying modification of bail, of which we do not have jurisdiction.

        Accordingly, this proceeding is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 25, 2011
Do not publish
[CR25]


Rolling v. State                                                                     Page 2